              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:16-cr-00076-MR


UNITED STATES OF AMERICA,       )
                                )
                  Plaintiff,    )
                                )
         vs.                    )                    ORDER
                                )
                                )
BRIAN RICHARDSON,               )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court upon the Defendant’s Motion for

Early Termination of Supervised Release [Doc. 3].

     On August 14, 2007, the Defendant was found guilty of possession of

child pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B) and (b)(2), in

the United States District Court for the Northern District of Florida. He was

sentenced to a term of 120 months’ imprisonment, to be followed by 25 years

of supervised release. [Doc. 1-1: Judgment]. The Defendant commenced

his term of supervised release on March 25, 2016. Jurisdiction of this case

was transferred to this Court on June 9, 2016. [Doc. 1]. The Defendant now

moves for the early termination of his term of supervised release.
     In order to terminate a defendant’s term of supervised release, the

Court must be “satisfied that such action is warranted by the conduct of the

defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1).

Generally, the Court will consider terminating a term of supervised release

where the defendant has exhibited exemplary behavior and has served at

least two-thirds of the imposed term. Here, the Defendant has completed

only three years of his 25-year term of supervised release.      While the

Defendant’s compliance with the terms and conditions of supervised release

is commendable, the Court is not satisfied that termination is warranted

under the circumstances at this time. Accordingly, the Court declines to

exercise its discretion to terminate the Defendant’s term of supervised

release.

     Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

Motion for Early Termination of Supervised Release [Doc. 3] is DENIED. The

Defendant’s term of supervised release shall continue as originally

sentenced.

     The Clerk is directed to serve a copy of this Order on the Defendant,

counsel for the Government, and the United States Probation Office.




                                     2
IT IS SO ORDERED.

                    Signed: May 22, 2019




                                3
